Name: Commission Implementing Directive 2012/31/EU of 25Ã October 2012 amending Annex IV to Council Directive 2006/88/EC as regards the list of fish species susceptible to Viral haemorrhagic septicaemia and the deletion of the entry for Epizootic ulcerative syndrome Text with EEA relevance
 Type: Directive_IMPL
 Subject Matter: tariff policy;  health;  fisheries;  trade
 Date Published: 2012-10-26

 26.10.2012 EN Official Journal of the European Union L 297/26 COMMISSION IMPLEMENTING DIRECTIVE 2012/31/EU of 25 October 2012 amending Annex IV to Council Directive 2006/88/EC as regards the list of fish species susceptible to Viral haemorrhagic septicaemia and the deletion of the entry for Epizootic ulcerative syndrome (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 61(2) thereof, Whereas: (1) Directive 2006/88/EC lays down, inter alia, certain animal health rules applicable to aquaculture animals and products thereof, including specific provisions concerning the exotic and non-exotic diseases and species susceptible thereto, listed in Part II of Annex IV to that Directive. (2) Epizootic ulcerative syndrome (EUS) is included in the list of exotic diseases set out in Part II of Annex IV to Directive 2006/88/EC. (3) Part I of Annex IV to Directive 2006/88/EC sets out the criteria for listing exotic and non-exotic diseases in Part II of that Annex. According to those criteria, exotic diseases are to have the potential for significant economic impact if introduced into the Union, either by production losses in Union aquaculture or by restricting the potential for trade in aquaculture animals and products thereof. Alternatively, they are to have potential for detrimental environmental impact if introduced into the Union, to wild aquatic animal populations of species, which are an asset worth protecting by Union law or international provisions. (4) On 15 September 2011, the European Food Safety Authority (EFSA) Panel on Animal Health and Welfare adopted a Scientific Opinion on Epizootic Ulcerative Syndrome (2) (the EFSA opinion). In that opinion, the EFSA concludes that the impact of EUS in Union aquaculture would range from no impact to low impact. (5) In addition, the EFSA opinion states that it is likely that EUS has repeatedly entered into the Union via ornamental fish import from third countries and that such fish may have released into Union waters. Under these circumstances, and considering the fact that no outbreaks of EUS have been reported in the Union, there is no evidence to suggest that EUS has the potential for detrimental environmental impact. (6) In view of the EFSA conclusions and of the available scientific evidence, EUS does no longer meet the criteria set out in Part I of Annex IV to Directive 2006/88/EC in order to be listed in Part II of that Annex. (7) It is therefore appropriate to delete the entry for Epizootic ulcerative syndrome from the list of exotic diseases set out in Part II of Annex IV to Directive 2006/88/EC. (8) In addition, Part II of Annex IV to Directive 2006/88/EC includes a list of species regarded as susceptible to Viral haemorrhagic septicaemia. (9) Olive flounder (Paralichthys olivaceus) is susceptible to the non-exotic fish disease Viral haemorrhagic septicaemia. Clinical outbreaks of that disease were confirmed in certain regions of Asia. (10) It is therefore appropriate to include Olive flounder (Paralichthys olivaceus) in the list of species susceptible to Viral haemorrhagic septicaemia set out in Part II of Annex IV to Directive 2006/88/EC. (11) Annex IV to Directive 2006/88/EC should therefore be amended accordingly. (12) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex IV to Directive 2006/88/EC is amended in accordance with the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 1 January 2013 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. 2. They shall apply those provisions from 1 January 2013. 3. When Member States adopt those provisions they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 4. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 25 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 24.11.2006, p. 14. (2) EFSA Journal 2011; 9(10):2387. ANNEX Part II of Annex IV to Directive 2006/88/EC is replaced by the following: PART II Listed diseases Exotic diseases Disease Susceptible species Fish Epizootic haematopoietic necrosis Rainbow trout (Oncorhynchus mykiss) and redfin perch (Perca fluviatilis) Molluscs Infection with Bonamia exitiosa Australian mud oyster (Ostrea angasi) and Chilean flat oyster (O. chilensis) Infection with Perkinsus marinus Pacific oyster (Crassostrea gigas) and Eastern oyster (C. virginica) Infection with Microcytos mackini Pacific oyster (Crassostrea gigas), Eastern oyster (C. virginica), Olympia flat oyster (Ostrea conchaphila) and European flat oyster (O. edulis) Crustaceans Taura syndrome Gulf white shrimp (Penaeus setiferus), Pacific blue shrimp (P. stylirostris), and Pacific white shrimp (P. vannamei) Yellowhead disease Gulf brown shrimp (Penaeus aztecus), Gulf pink shrimp (P. duorarum), Kuruma prawn (P. japonicus), black tiger shrimp (P. monodon), Gulf white shrimp (P. setiferus), Pacific blue shrimp (P. stylirostris), and Pacific white shrimp (P. vannamei) Non-exotic diseases Diseases Susceptible species Fish Viral haemorrhagic septicaemia (VHS) Herring (Clupea spp.), whitefish (Coregonus sp.), pike (Esox lucius), haddock (Gadus aeglefinus), Pacific cod (G. macrocephalus), Atlantic cod (G. morhua), Pacific salmon (Oncorhynchus spp.) rainbow trout (O. mykiss), rockling (Onos mustelus), brown trout (Salmo trutta), turbot (Scophthalmus maximus), sprat (Sprattus sprattus), grayling (Thymallus thymallus) and olive flounder (Paralichthys olivaceus), Infectious haematopoietic necrosis (IHN) Chum salmon (Oncorhynchus keta), coho salmon (O. kisutch), Masou salmon (O. masou), rainbow or steelhead trout (O. mykiss), sockeye salmon (O. nerka), pink salmon (O. rhodurus) chinook salmon (O. tshawytscha), and Atlantic salmon (Salmo salar) Koi herpes virus (KHV) disease Common carp and koi carp (Cyprinus carpio) Infectious salmon anaemia (ISA) Rainbow trout (Oncorhynchus mykiss), Atlantic salmon (Salmo salar), and brown and sea trout (S. trutta) Molluscs Infection with Marteilia refringens Australian mud oyster (Ostrea angasi), Chilean flat oyster (O. chilensis), European flat oyster (O. edulis), Argentinian oyster (O. puelchana), blue mussel (Mytilus edulis) and Mediterranean mussel (M. galloprovincialis) Infection with Bonamia ostreae Australian mud oyster (Ostrea angasi), Chilean flat oyster (O. chilensis), Olympia flat oyster (O. conchaphila), Asiatic oyster (O. denselammellosa), European flat oyster (O. edulis), and Argentinian oyster (O. puelchana) Crustaceans White spot disease All decapod crustaceans (order Decapoda)